

SECOND AMENDED AND RESTATED
2013 LONG-TERM INCENTIVE PLAN


GENERAL PROVISIONS RELATING
TO PLAN GOVERNANCE, COVERAGE AND BENEFITS
        1.1   Purpose
        The purpose of the Plan is to foster and promote the long-term financial
success of ION Geophysical Corporation, a Delaware corporation (including any
successors-in-interest, the “Company”) and its Subsidiaries and to increase
stockholder value by: (a) encouraging the commitment of Directors and selected
key Employees and Consultants, (b) motivating superior performance of Directors
and key Employees and Consultants by means of long-term performance related
incentives, (c) encouraging and providing Directors and selected key Employees
and Consultants with a program for obtaining ownership interests in the Company
that link and align their personal interests to those of the Company’s
stockholders, (d) attracting and retaining Directors and selected key Employees
and Consultants by providing competitive incentive compensation opportunities,
and (e) enabling Directors and selected key Employees and Consultants to share
in the long-term growth and success of the Company.
        The Plan provides for payment of various forms of incentive
compensation. Except as provided in Section 8.13, it is not intended to be a
plan that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and, as such, the Plan will be interpreted, construed and
administered consistent with its status as a plan that is not subject to ERISA.
        This second amendment and restatement of the Plan is effective on
February 6, 2017 (with the Plan having an original effective date of May 22,
2013 (the “Effective Date”)). The Plan will commence on the Effective Date, and
will remain in effect, subject to the right of the Board to amend or terminate
the Plan at any time pursuant to Section 8.6, until all Shares subject to the
Plan have been purchased or acquired according to its provisions. However, in no
event may any Incentive Award be granted under the Plan after ten (10) years
from the Effective Date.
        1.2   Definitions
        The following terms shall have the meanings set forth below:
        (a)    Appreciation.    The difference between the Fair Market Value of
a share of Common Stock on the date of exercise of a SAR and the option exercise
price per share of the SAR.
        (b)    Authorized Officer.    The Chairman of the Board, the CEO, any
Senior Vice President or Vice President or any other senior officer of the
Company to whom any of them delegate the authority to execute any Incentive
Agreement for and on behalf of the Company. No officer or director shall be an
Authorized Officer with respect to any Incentive Agreement for himself.


1



--------------------------------------------------------------------------------




        (c)    Board.    The Board of Directors of the Company.
        (d)    Cause.    Except as otherwise provided by the Committee or as
otherwise provided in a Grantee’s employment agreement, when used in connection
with the termination of a Grantee’s Employment or service, shall mean the
termination of the Grantee’s Employment or Grantee’s services as a Director or
Consultant by the Company or any Subsidiary by reason of (i) the conviction of
the Grantee by a court of competent jurisdiction as to which no further appeal
can be taken of a crime involving moral turpitude or a felony; (ii) the proven
commission by the Grantee of a material act of fraud upon the Company or any
Subsidiary, or any customer or supplier thereof; (iii) the willful and proven
misappropriation of any funds or property of the Company or any Subsidiary, or
any customer or supplier thereof; (iv) the willful, continued and unreasonable
failure by the Grantee to perform the material duties assigned to him which is
not cured to the reasonable satisfaction of the Company within thirty (30) days
after written or electronic notice of such failure is provided to Grantee by the
Board or by a designated officer of the Company or a Subsidiary; (v) the knowing
engagement by the Grantee in any direct and material conflict of interest with
the Company or any Subsidiary without compliance with the Company’s or
Subsidiary’s conflict of interest policy, if any, then in effect; or (vi) the
knowing engagement by the Grantee, without the written approval of the Board, in
any material activity which competes with the business of the Company or any
Subsidiary or which would result in a material injury to the business,
reputation or goodwill of the Company or any Subsidiary; or (vii) the material
breach by a Consultant of such Grantee’s contract with the Company.
        (e)    CEO.    The Chief Executive Officer of the Company.
        (f)    Change in Control.    Any of the events described in and subject
to Section 7.7.
        (g)    Code.    The Internal Revenue Code of 1986, as amended, and the
regulations and other authority promulgated thereunder by the appropriate
governmental authority. References herein to any provision of the Code shall
refer to any successor provision thereto.
        (h)    Committee.    A committee appointed by the Board consisting of at
least two directors, who fulfill the “outside directors” requirements of
Section 162(m) of the Code, to administer the Plan. The Committee may be the
Compensation Committee of the Board, or any subcommittee of the Compensation
Committee. The Board shall have the power to fill vacancies on the Committee
arising by resignation, death, removal or otherwise. The Board, in its sole
discretion, may bifurcate the powers and duties of the Committee among one or
more separate committees, or retain all powers and duties of the Committee in a
single Committee. The members of the Committee shall serve at the discretion of
the Board.
        (i)    Common Stock.    The common stock of the Company, $.01 par value
per share, and any class of common stock into which such common shares may
hereafter be converted, reclassified, re-capitalized, or exchanged.


2



--------------------------------------------------------------------------------




        (j)    Consultant.    An independent agent, consultant, attorney, an
individual who has agreed to become an Employee within the next six months, or
any other individual who is not a Director or employee of the Company (or any
Parent or Subsidiary) and who, in the opinion of the Committee, is in a position
to contribute to the growth or financial success of the Company (or any Parent
or Subsidiary), (ii) is a natural person and (iii) provides bona fide services
to the Company (or any Parent or Subsidiary), which services are not in
connection with the offer or sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s securities.
        (k)    Covered Employee.    A named executive officer who is one of the
group of covered employees, as defined in Section 162(m) of the Code and
Treasury Regulation § 1.162-27(c) (or its successor), during any such period
that the Company is a Publicly Held Corporation.
        (l)    Deferred Stock.    Shares of Common Stock to be issued or
transferred to a Grantee under an Other Stock-Based Award granted pursuant to
Section 5 at the end of a specified deferral period, as set forth in the
Incentive Agreement pertaining thereto.
        (m)    Director.    Any individual who is a member of the Board.
        (n)    Disability.    As determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Employee that
would entitle him to disability income payments under the Company’s long term
disability insurance policy or plan for employees, as then effective, if any; or
in the event that the Grantee is not covered, for whatever reason, under the
Company’s long-term disability insurance policy or plan, “Disability” means a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
determination of Disability may be made by a physician selected or approved by
the Committee and, in this respect, the Grantee shall submit to any reasonable
examination by such physician upon request.
        (o)    Employee.    Any employee of the Company (or any Parent or
Subsidiary) within the meaning of Section 3401(c) of the Code who, in the
opinion of the Committee, is in a position to contribute to the growth,
development or financial success of the Company (or any Parent or Subsidiary),
including, without limitation, officers who are members of the Board.
        (p)    Employment.    Employment by the Company (or any Parent or
Subsidiary), or by any corporation issuing or assuming an Incentive Award in any
transaction described in Section 424(a) of the Code, or by a parent corporation
or a subsidiary corporation of such corporation issuing or assuming such
Incentive Award, as the parent-subsidiary relationship shall be determined at
the time of the corporate action described in Section 424(a) of the Code. In
this regard, neither the transfer of a Grantee from Employment by the Company to
Employment by any Parent or Subsidiary, nor the transfer of a Grantee from
Employment by any Parent or Subsidiary to Employment by the Company, shall be
deemed to be a termination of Employment of the Grantee. Moreover, the
Employment of a Grantee shall not be deemed to have been terminated


3



--------------------------------------------------------------------------------




because of an approved leave of absence from active Employment on account of
temporary illness, authorized vacation or granted for reasons of professional
advancement, education, health, government service or military leave, or during
any period required to be treated as a leave of absence by virtue of any
applicable statute, Company personnel policy or agreement. Whether an authorized
leave of absence shall constitute termination of Employment hereunder shall be
determined by the Committee in its discretion. Unless otherwise provided in the
Incentive Agreement, the term “Employment” for purposes of the Plan is also
defined to include compensatory or advisory services performed by a Consultant
for the Company (or any Parent or Subsidiary).
        (q)    Exchange Act.    The Securities Exchange Act of 1934, as amended.
        (r)    Fair Market Value.    While the Company is a Publicly Held
Corporation, the Fair Market Value of one share of Common Stock on the date in
question is deemed to be the closing sales price on the immediately preceding
business day, or the nearest preceding business day on which there was a closing
sales price, of a share of Common Stock as reported on the New York Stock
Exchange or other principal securities exchange on which Shares are then listed
or admitted to trading, or as quoted on any national interdealer quotation
system, if such shares are not so listed. In the case of stock option exercise
via the same-day sale or sell-to-cover, Fair Market Value for shares sold shall
be deemed to be the sale price.
        (s)    Full-Value Award.    An award of Restricted Stock, Restricted
Stock Units, unrestricted Common Stock, Performance Shares, Performance Units or
other Incentive Award that entitles the Grantee to receive the entire value of
each Share upon vesting at no cost to the Grantee. In contrast, Stock Options,
Stock Appreciation Rights and similar appreciation awards are not Full-Value
Awards.
        (t)    Grantee.    Any Employee, Director or Consultant who is granted
an Incentive Award under the Plan.
        (u)    Immediate Family.    With respect to a Grantee, the Grantee’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships.
        (v)    Incentive Agreement.    The written or electronic agreement
entered into between the Company and the Grantee setting forth the terms and
conditions pursuant to which an Incentive Award is granted under the Plan, as
such agreement is further defined in Section 7.1(a).
        (w)    Incentive Award.    A grant of an award under the Plan to a
Grantee, including any Nonstatutory Stock Option, Incentive Stock Option, Stock
Appreciation Right, Performance Share, Performance Unit, Restricted Stock,
Restricted Stock Unit or Other Stock-Based Award, as well as any Supplemental
Payment.


4



--------------------------------------------------------------------------------




        (x)    Incentive Stock Option or ISO.    A Stock Option granted by the
Committee to an Employee under Section 2 that is designated by the Committee as
an Incentive Stock Option and intended to qualify as an Incentive Stock Option
under Section 422 of the Code.
        (y)    Insider.    While the Company is a Publicly Held Corporation, an
individual who is, on the relevant date, an officer, director or 10% beneficial
owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, all as defined under Section 16 of
the Exchange Act.
        (z)    Non-Employee Director.    A Director who is not an Employee.
        (aa)    Non-Employee Director Award.    Any Restricted Stock, Restricted
Stock Unit, or Other Stock-Based Award granted, whether singly or in
combination, to a Grantee who is a Non-Employee Director pursuant to such
applicable terms, conditions, and limitations as the Board or Committee may
establish in accordance with this Plan.
        (bb)    Nonstatutory Stock Option.    A Stock Option granted by the
Committee to a Grantee under Section 2 that is not designated by the Committee
as an Incentive Stock Option or to which Section 421 of the Code does not apply.
        (cc)    Option Price.    The exercise price at which a Share may be
purchased by the Grantee of a Stock Option.
        (dd)    Other Stock-Based Award.    An award granted by the Committee to
a Grantee under Section 5 that is not a Nonstatutory Stock Option, SAR,
Performance Share, Performance Unit, Restricted Stock or Restricted Stock Unit
and is valued in whole or in part by reference to, or is otherwise based upon,
Common Stock.
        (ee)    Parent.    Any corporation (whether now or hereafter existing)
that constitutes a “Parent” of the Company, as defined in Section 424(e) of the
Code.
        (ff)    Performance-Based Exception.    The performance-based exception
from the tax deductibility limitations of Section 162(m) of the Code, as
prescribed in Section 162(m) of the Code and Treasury Regulation § 1.162-27(e)
(or its successor), which is applicable during such period that the Company is a
Publicly Held Corporation.
        (gg)    Performance Period.    A period of time determined by the
Committee over which performance is measured for the purpose of determining a
Grantee’s right to and the payment value of any Performance Share, Performance
Unit or Other Stock-Based Award.
        (hh)    Performance Share.    An Incentive Award granted by the
Committee to a Grantee under Section 3 representing a contingent right to
receive Shares of Common Stock at the end of a Performance Period.


5



--------------------------------------------------------------------------------




        (ii)    Performance Unit.    An Incentive Award granted by the Committee
to a Grantee under Section 3 representing a contingent right to receive Shares
of Common Stock at the end of a Performance Period, except no Shares are
actually awarded to the Grantee on the date of grant.
        (jj)    Period of Restriction.    A period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Section 4.
        (kk)    Plan.    Second Amended and Restated 2013 Long-Term Incentive
Plan, as set forth herein and as it may be amended from time to time.
        (ll)    Publicly Held Corporation.    A corporation issuing any class of
common equity securities required to be registered under Section 12 of the
Exchange Act.
        (mm)    Restricted Stock.    An Award granted to a Grantee pursuant to
Section 4.
        (nn)    Restricted Stock Unit.    An Award granted to a Grantee pursuant
to Section 4, except no Shares are actually awarded to the Grantee on the date
of grant.
        (oo)    Retirement.    The voluntary termination of Employment from the
Company or any Parent or Subsidiary constituting retirement on any date after
the Employee has had at least five years of continuous service and has attained
the normal retirement age of 65 years, or such other age as may be designated
from time to time by the Committee.
        (pp)    Share.    A share of Common Stock of the Company.
        (qq)    Share Pool.    The number of Shares authorized for issuance
under Section 1.4 as adjusted for awards and payouts under Section 1.5 and as
adjusted for changes in corporate capitalization under Section 7.5.
        (rr)    Spread.    The difference between the exercise price per Share
specified in any SAR grant and the Fair Market Value of a Share on the date of
exercise of the SAR.
        (ss)    Stock Appreciation Right or SAR.    A Stock Appreciation Right
described in Section 2.4.
        (tt)    Stock Option or Option.    Pursuant to Section 2 or Section 6,
(i) an Incentive Stock Option granted to an Employee, or (ii) a Nonstatutory
Stock Option granted to an Employee, Director or Consultant, whereunder such
option the Grantee has the right to purchase Shares of Common Stock. In
accordance with Section 422 of the Code, only an Employee of the Company, Parent
or Subsidiary may be granted an Incentive Stock Option.
        (uu)    Subsidiary.    Any corporation (whether now or hereafter
existing) which constitutes a “subsidiary” of the Company, as defined in
Section 424(f) of the Code.


6



--------------------------------------------------------------------------------




        (vv)    Supplemental Payment.    Any amount, as described in
Sections 2.5, 3.3 and/or 4.3, that is dedicated to payment of income taxes that
are payable by the Grantee resulting from an Incentive Award.

        1.3   Plan Administration
        (a)    Authority of the Committee.    Except as may be limited by law
and subject to the provisions herein, the Committee shall have full power to
(i) select Grantees who shall participate in the Plan; (ii) determine the sizes,
duration and types of Incentive Awards; (iii) determine the terms and conditions
of Incentive Awards and Incentive Agreements; (iv) determine whether any Shares
subject to Incentive Awards will be subject to any restrictions on transfer;
(v) construe and interpret the Plan and any Incentive Agreement or other
agreement entered into under the Plan; (vi) authorize one or more executive
officers of the Company to select Employees to participate in the Plan and to
determine the type and size of each Incentive Award to be granted to such
employees for awards of 5,000 Shares or less; and (vii) establish, amend, or
waive rules for the Plan’s administration. Further, the Committee shall make all
other determinations that may be necessary or advisable for the administration
of the Plan. Notwithstanding the preceding, without the prior approval of the
Company’s shareholders, any Stock Option previously granted under the Plan shall
not be repriced, replaced, or regranted through cancellation or by lowering the
exercise price of a previously granted option, except as provided in
Section 7.5.
        (b)    Meetings.    The Committee shall designate a chairman from among
its members who shall preside at all of its meetings, and shall designate a
secretary, without regard to whether that person is a member of the Committee,
who shall keep the minutes of the proceedings and all records, documents, and
data pertaining to its administration of the Plan. Meetings shall be held at
such times and places as shall be determined by the Committee, and the Committee
may hold telephonic meetings.
        (c)    Decisions Binding.    All determinations and decisions made by
the Committee shall be made in its discretion pursuant to the provisions of the
Plan, and shall be final, conclusive and binding on all persons including the
Company, Employees, Directors, Grantees, and their estates and beneficiaries.
The Committee’s decisions and determinations with respect to any Incentive Award
need not be uniform and may be made selectively among Incentive Awards and
Grantees, whether or not such Incentive Awards are similar or such Grantees are
similarly situated.
        (d)    Modification of Outstanding Incentive Awards.    Subject to the
stockholder approval requirements of Section 8.6, if applicable, the Committee
may, in its discretion, provide for the extension of the exercisability of an
Incentive Award, accelerate the vesting or exercisability of an Incentive Award,
eliminate or make less restrictive any restrictions contained in an Incentive
Award, waive any restriction or other provisions of an Incentive Award, or
otherwise amend or modify an Incentive Award in any manner that is either
(i) not adverse to the Grantee to whom such Incentive Award was granted or
(ii) consented to by such Grantee; provided, however, no Stock Option issued
under the Plan will be repriced, replaced or regranted through cancellation, or
by lowering the Option Price of a previously granted Stock Option and the period
during


7



--------------------------------------------------------------------------------




which a Stock Option may be exercised shall not be extended such that the
compensation payable under the Stock Option would be subject to the excise tax
applicable under Section 409A of the Code. With respect to an Incentive Award
that is an incentive stock option (as described in Section 422 of the Code), no
adjustment to such option shall be made to the extent constituting a
“modification” within the meaning of Section 424(h)(3) of the Code unless
otherwise agreed to by the Grantee in writing. Except as provided in this Plan
in connection with a Change of Control or a Corporate Event, the language of
this Section 1.3(d) prohibits all forms of repricing, including cash buyouts and
Incentive Award exchanges, without stockholder approval.
        (e)    Delegation of Authority.    The Committee may delegate to
designated officers or other employees of the Company any of its duties and
authority under the Plan pursuant to such conditions or limitations as the
Committee may establish from time to time; provided, however, except as provided
in Section 1.3(a), the Committee may not delegate to any person the authority to
(i) grant Incentive Awards, or (ii) take any action that would contravene the
requirements of Rule 16b-3 under the Exchange Act or the Performance-Based
Exception under Section 162(m) of the Code.
        (f)    Expenses of Committee.    The Committee may employ legal counsel,
including, without limitation, independent legal counsel and counsel regularly
employed by the Company, and other agents, as the Committee may deem appropriate
for the administration of the Plan. The Committee may rely upon any opinion or
computation received from any such counsel or agent. All expenses incurred by
the Committee in interpreting and administering the Plan, including, without
limitation, meeting expenses and professional fees, shall be paid by the
Company.
        (g)    Indemnification.    Each person who is or was a member of the
Committee, or of the Board, shall be indemnified by the Company against and from
any damage, loss, liability, cost and expense that may be imposed upon or
reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under the Plan, except
for any such act or omission constituting willful misconduct or gross
negligence. Such person shall be indemnified by the Company for all amounts paid
by him in settlement thereof, with the Company’s approval, or paid by him in
satisfaction of any judgment in any such action, suit, or proceeding against
him, provided he shall give the Company an opportunity, at its own expense, to
handle and defend the same before he undertakes to handle and defend it on his
own behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles or Certificate of Incorporation or Bylaws, by contract, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
        (h)    Awards in Foreign Countries.    The Board shall have the
authority to adopt modifications, procedures, sub-plans, and other similar plan
documents as may be necessary or desirable to comply with provisions of the laws
of foreign countries in which the Company or its subsidiaries may operate to
assure the viability of the benefits of Incentive Awards made to individuals
employed or providing services in such countries and to meet the objectives of
the Plan.


8



--------------------------------------------------------------------------------




        1.4   Shares of Common Stock Available for Incentive Awards
        Subject to this Section 1.4 and subject to adjustment under Section 7.5,
there shall be available for Incentive Awards that are granted wholly or partly
in Common Stock (including rights or Options that may be exercised or settled in
Common Stock) 1,248,667 Shares of Common Stock.
        The number of Shares of Common Stock that are the subject of Incentive
Awards under this Plan, that are forfeited or terminated, expire unexercised,
are settled in cash in lieu of Common Stock or in a manner such that all or some
of the Shares covered by an Incentive Award are not issued to a Grantee or are
exchanged for Incentive Awards that do not involve Common Stock, shall again
immediately become available for Incentive Awards hereunder; provided, however,
the aggregate number of Shares which may be issued upon exercise of ISOs shall
in no event exceed 1,248,667 Shares (subject to adjustment pursuant to
Section 7.5).
        Subject to adjustment under Section 7.5 and the limit set forth above,
the following additional limits are imposed under the Plan:
        (a)   At no time shall the number of Shares issued pursuant to
Full-Value Awards exceed 412,060 Shares.
        (b)   The maximum number of Shares that may be covered by Incentive
Awards granted to any one individual pursuant to Section 2 (relating to Options
and SARs) shall be 1,248,667 Shares during any one calendar-year period. To the
extent required by Section 162(m) of the Code, Shares subject to the foregoing
limit with respect to which the related Incentive Award described in Section 2
is forfeited, expires, or is canceled shall not again be available for grant
under this limit.
        (c)   For Performance Shares and/or Performance Units that are intended
to qualify for the Performance-Based Exception, no more than 1,248,667 Shares
may be delivered to any one Grantee for Performance Periods beginning in any one
calendar year, regardless of whether the applicable Performance Period during
which the Performance Shares and/or Performance Units are earned ends in the
same year in which it begins or in a later calendar year; provided that
Performance Shares and/or Performance Units described in this paragraph (c) that
are intended to qualify for the Performance-Based Exception shall be subject to
the following: (i) If the Performance Shares and/or Performance Units are
denominated in Shares but are settled in an equivalent amount of cash, the
foregoing limit shall be applied as though the Incentive Award was settled in
Shares; and (ii) If delivery of Shares or cash is deferred until after
Performance Shares and/or Performance Units have been earned, any adjustment in
the amount delivered to reflect actual or deemed investment experience after the
date the shares are earned shall be disregarded.
        (d)   For Supplemental Payments that are intended to qualify for the
Performance-Based Exception, no more than $2,000,000 may be paid to any one
Grantee for Performance Periods beginning in any one calendar year, regardless
of whether the


9



--------------------------------------------------------------------------------




applicable Performance Period during which the Supplemental Payment is earned
ends in the same year in which it begins or in a later calendar year; provided
that Supplemental Payments described in this paragraph (d) that are intended to
qualify for the Performance-Based Exception shall be subject to the following:
(i) If a Supplemental Payment is denominated in cash but an equivalent amount of
Shares is delivered in lieu of delivery of cash, the foregoing limit shall be
applied as though the Supplemental Payment was settled in cash; and (ii) if
delivery of Shares or cash is deferred until after the Supplemental Payment has
been earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the Supplemental Payment is earned shall be
disregarded.
        1.5   Share Pool Adjustments for Awards and Payouts
        The following Incentive Awards and payouts shall reduce, on a
one-Share-for-one-Share basis, the number of Shares authorized for issuance
under the Share Pool:
        (a)   Stock Option;
        (b)   SAR;
        (c)   A payout of a Performance Share in Shares;
        (d)   A payout of Performance Units in Shares;
        (e)   Restricted Stock or a payout of Restricted Stock Units in Shares;
and
        (f)    A payout of an Other Stock-Based Award in Shares.
        The following transactions shall restore, on a one Share for one Share
basis, the number of Shares authorized for issuance under the Share Pool:
        (A)  A payout of an SAR or Other Stock-Based Award in the form of cash;
        (B)  A payout of Performance Units in the form of cash;
        (C)  A payout of Restricted Stock Units in the form of cash;
        (D)  A cancellation, termination, expiration, forfeiture, or lapse for
any reason of any Shares subject to an Incentive Award; and
        (E)  Payment of an Option Price with previously acquired Shares or by
withholding Shares that otherwise would be acquired on exercise (i.e., the Share
Pool shall be increased by the number of Shares turned in or withheld as payment
of the Option Price plus any Shares withheld to pay withholding taxes).
        1.6   Common Stock Available


10



--------------------------------------------------------------------------------




        The Common Stock available for issuance or transfer under the Plan shall
be made available from Shares now or hereafter (a) held in the treasury of the
Company, (b) are authorized but unissued or (c) to be purchased or acquired by
the Company. No fractional Shares shall be issued under the Plan; any payment
for fractional Shares shall be made in cash.
        1.7   Participation
        (a)    Eligibility.    Subject to Section 1.3(e), the Committee shall
from time to time designate those key Employees, Directors or Consultants, if
any, to be granted Incentive Awards under the Plan, the type and number of
Incentive Awards granted, and any other terms or conditions relating to the
Incentive Awards as it may deem appropriate to the extent consistent with the
provisions of the Plan. A Grantee who has been granted an Incentive Award may,
if otherwise eligible, be granted additional Incentive Awards at any time.
        (b)    Incentive Stock Option Eligibility.    No Consultant or
Non-Employee Director shall be eligible for the grant of any Incentive Stock
Option. In addition, no Employee shall be eligible for the grant of any
Incentive Stock Option who owns or would own immediately before the grant of
such Incentive Stock Option, directly or indirectly, stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
or any Parent or Subsidiary. This restriction does not apply if, at the time
such Incentive Stock Option is granted, the Incentive Stock Option exercise
price is at least 110% of the Fair Market Value on the date of grant and the
Incentive Stock Option by its terms is not exercisable after the expiration of
five (5) years from the date of grant. For the purpose of the immediately
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply for the purpose of determining an Employee’s percentage ownership in the
Company or any Parent or Subsidiary. This paragraph shall be construed
consistent with the requirements of Section 422 of the Code.
        1.8   Types of Incentive Awards
        The types of Incentive Awards under the Plan are Stock Options, Stock
Appreciation Rights and Supplemental Payments as described in Section 2,
Performance Shares, Performance Units and Supplemental Payments as described in
Section 3, Restricted Stock, Restricted Stock Units and Supplemental Payments as
described in Section 4, and Other Stock-Based Awards and Supplemental Payments
as described in Section 5, and any combination of the foregoing.

SECTION 2
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
        2.1   Grant of Stock Options
        The Committee is authorized to grant (a) Nonstatutory Stock Options to
Employees, Directors or Consultants and (b) Incentive Stock Options to Employees
only, in accordance with the terms and conditions of the Plan, and with such
additional terms and conditions, not inconsistent with the Plan, as the
Committee shall determine in its discretion. Successive grants


11



--------------------------------------------------------------------------------




may be made to the same Grantee whether or not any Stock Option previously
granted to such person remains unexercised.
        2.2   Stock Option Terms
        (a)    Agreement.    Each grant of a Stock Option shall be evidenced by
a written or electronic Incentive Agreement. Among its other provisions, each
Incentive Agreement shall set forth, subject to Section 422 of the Code, the
extent to which the Grantee shall have the right to exercise the Stock Option
following termination of the Grantee’s Employment. Such provisions shall be
determined in the discretion of the Committee, shall be included in the
Grantee’s Incentive Agreement, and need not be uniform among all Stock Options
issued pursuant to the Plan. In addition, Incentive Agreement shall state
whether the Stock Option is intended to meet the requirements of Section 422 of
the Code.
        (b)    Number of Shares.    Each Stock Option shall specify the number
of Shares of Common Stock to which it pertains.
        (c)    Exercise Price.    The exercise price per Share of Common Stock
under each Stock Option shall be determined by the Committee; provided, however,
that in the case of a Stock Option, such exercise price shall not be less than
100% of the Fair Market Value per Share on the date the Stock Option is granted
(110% in the case of an Incentive Stock Option for 10% or greater shareholders
pursuant to Section 1.7(b)). Each Stock Option shall specify the method of
exercise, which shall be consistent with the requirements of Section 2.3(a).
        (d)    Term.    In the Incentive Agreement, the Committee shall fix the
term of each Stock Option, which shall be not more than ten (10) years from the
date of grant (five years for ISO grants to 10% or greater shareholders pursuant
to Section 1.7(b)). In the event no term is fixed, such term shall be ten
(10) years from the date of grant.
        (e)    Exercise.    The Committee may determine the time or times at
which a Stock Option may be exercised in whole or in part. Each Stock Option may
specify the required period of continuous Employment and/or the performance
objectives to be achieved before the Stock Option or portion thereof will become
exercisable. Each Stock Option, the exercise of which, or the timing of the
exercise of which, is dependent, in whole or in part, on the achievement of
designated performance objectives, may specify a minimum level of achievement in
respect of the specified performance objectives below which no Stock Options
will be exercisable and a method for determining the number of Stock Options
that will be exercisable if performance is at or above such minimum but short of
full achievement of the performance objectives. All such terms and conditions
shall be as set forth in the Incentive Agreement. If not otherwise designated in
the applicable Incentive Agreement or determined by the Committee, and subject
to the provisions of the Plan regarding accelerated vesting and termination,
each award of Stock Options granted under this Section 2 shall become vested as
to 25% of the total number of Shares subject thereto on each of the following
dates: (i) the first anniversary of the date of grant, (ii) the second
anniversary of the date of grant, (iii) the third anniversary of the date of
grant, and (iv) the fourth anniversary of the date of grant.


12



--------------------------------------------------------------------------------




        (f)    $100,000 Annual Limit on Incentive Stock
Options.    Notwithstanding any contrary provision in the Plan, to the extent
that the aggregate Fair Market Value (determined as of the time the Incentive
Stock Option is granted) of the Shares of Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by any Grantee during
any single calendar year (under the Plan and any other stock option plans of the
Company and its Subsidiaries or Parent) exceeds the sum of $100,000, such
Incentive Stock Option shall be treated as a Nonstatutory Stock Option to the
extent in excess of the $100,000 limit, and not an Incentive Stock Option, but
all other terms and provisions of such Stock Option shall remain unchanged. This
paragraph shall be applied by taking Incentive Stock Options into account in the
order in which they were granted and shall be construed in accordance with
Section 422(d) of the Code. In the absence of such regulations or other
authority, or if such regulations or other authority require or permit a
designation of the Options which shall cease to constitute Incentive Stock
Options, then such Incentive Stock Options, only to the extent of such excess,
shall automatically be deemed to be Nonstatutory Stock Options but all other
terms and conditions of such Incentive Stock Options, and the corresponding
Incentive Agreement, shall remain unchanged.
        2.3   Stock Option Exercises
        (a)    Method of Exercise and Payment.    Stock Options shall be
exercised by the delivery of a signed written or company-approved electronic
notice of exercise to the Company as of a date set by the Company in advance of
the effective date of the proposed exercise. The notice shall set forth the
number of Shares with respect to which the Option is to be exercised.
        The Option Price upon exercise of any Stock Option shall, pursuant to
the exercise methods allowed by the Incentive Agreement, be payable to the
Company in full either: (i) in cash or its equivalent, or (ii) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price, or (iii) by withholding Shares which
otherwise would be acquired on exercise having an aggregate Fair Market Value at
the time of exercise equal to the total Option Price, or (iv) by any combination
of (i), (ii), and (iii) above. In the event of the absence of any specifically
allowed exercise methods in the Incentive Agreement, the participant may,
subject to applicable law, use any of the methods listed in this Section 2.3(a).
Any payment in Shares shall be effected by surrender of such Shares to the
Company in good form for transfer and shall be valued at their Fair Market Value
on the date when the Stock Option is exercised. The Company shall not withhold
shares, and the Grantee shall not surrender, or attest to the ownership of,
Shares in payment of the Option Price if such action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to the Stock Option for financial reporting purposes.
        While the Company is a Publicly Held Corporation, the Committee may also
allow the Option Price to be paid with such other consideration as shall
constitute lawful consideration for the issuance of Shares (including, without
limitation, effecting a “same-day sale” or “sell-to-cover” exercise with a
broker or dealer), subject to applicable securities law restrictions and tax
withholdings, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.


13



--------------------------------------------------------------------------------




        As soon as practicable after receipt of a written or electronic
notification of exercise and full payment, the Company shall deliver, or cause
to be delivered, to or on behalf of the Grantee, in the name of the Grantee or
other appropriate recipient, Share certificates for the number of Shares
purchased under the Stock Option. Such delivery shall be effected for all
purposes when the Company or a stock transfer agent of the Company shall have
deposited such certificates in the appropriate electronic shares transfer system
or in the United States mail, addressed to Grantee or other appropriate
recipient.
        Subject to Section 7.2 during the lifetime of a Grantee, each Option
granted to him shall be exercisable only by the Grantee (or his legal guardian
or personal representative in the event of his Disability) or by a broker or
dealer acting on his behalf pursuant to a cashless exercise under the foregoing
provisions of this Section 2.3(a).
        (b)    Restrictions on Share Transferability.    The Committee may
impose such restrictions on any Shares acquired pursuant to the exercise of a
Stock Option as it may deem advisable, including, without limitation,
restrictions under (i) any stockholders’ agreement, buy/sell agreement, right of
first refusal, non-competition, and any other agreement between the Company and
any of its securities holders or employees, (ii) any applicable federal
securities laws, (iii) the requirements of any stock exchange or market upon
which such Shares are then listed and/or quoted, or (iv) any blue sky or state
securities law applicable to such Shares. Any certificate issued to evidence
Shares issued upon the exercise of an Incentive Award may bear such legends and
statements as the Committee shall deem advisable to assure compliance with
federal and state laws and regulations.
        Any Grantee or other person exercising an Incentive Award may be
required by the Committee to give a written or electronic representation that
the Incentive Award and the Shares subject to the Incentive Award will be
acquired for investment and not with a view to public distribution; provided,
however, that the Committee, in its sole discretion, may release any person
receiving an Incentive Award from any such representations either prior to or
subsequent to the exercise of the Incentive Award.
        (c)    Notification of Disqualifying Disposition of Shares from
Incentive Stock Options.    Notwithstanding any other provision of the Plan, a
Grantee who disposes of Shares of Common Stock acquired upon the exercise of an
Incentive Stock Option by a sale or exchange either (i) within two (2) years
after the date of the grant of the Incentive Stock Option under which the Shares
were acquired or (ii) within one (1) year after the transfer of such Shares to
him pursuant to exercise, shall promptly notify the Company of such disposition,
the amount realized and his adjusted basis in such Shares.
        (d)    Proceeds of Option Exercise.    The proceeds received by the
Company from the sale of Shares pursuant to Stock Options exercised under the
Plan shall be used for general corporate purposes.
        (e)    Information Required in Connection with Exercise of Incentive
Stock Option.    The Company shall provide the Grantee with a written statement
required by Section 6039 of the


14



--------------------------------------------------------------------------------




Code no later than January 31 of the year following the calendar year during
which the Grantee exercises an Option that is intended to be an Incentive Stock
Option.
        2.4   Stock Appreciation Rights
        (a)    Grant.    The Committee may grant Stock Appreciation Rights
(“SARs”).
        (b)    General Provisions.    The terms and conditions of each SAR shall
be evidenced by an Incentive Agreement. The exercise price per share of Common
Stock shall be not less than 100% of the Fair Market Value of a Share of Common
Stock on the date of grant of the SAR. The term of an SAR shall be determined by
the Committee.
        (c)    Exercise.    SARs shall be exercisable at such time and subject
to such terms and conditions as the Committee shall specify in the Incentive
Agreement for the SAR grant.
        (d)    Settlement.    Upon exercise of an SAR, the holder shall receive,
for each Share specified in the SAR grant, an amount equal to the Spread. The
Spread shall be payable in cash, Common Stock, or a combination of both, as
specified in the Incentive Agreement. The Spread shall be paid within thirty
(30) calendar days of the exercise of the SAR. If the Spread is to be paid in
Common Stock or cash only, the resulting shares or cash shall be determined by
dividing (1) by (2), where (1) is the number of Shares as to which the SAR is
exercised multiplied by the Spread in such Shares and (2) is the Fair Market
Value of a Share on the exercise date. If a portion of the Spread is to be paid
in Shares, the Share amount shall be determined by calculating the amount of
cash payable pursuant to the preceding sentence then by dividing (1) as defined
herein, minus the amount of cash payable, by (2) as defined herein.
        2.5   Supplemental Payment on Exercise of Nonstatutory Stock Options or
Stock Appreciation Rights
        The Committee, either at the time of grant or as of the time of exercise
of any Nonstatutory Stock Option or Stock Appreciation Right, may provide in the
Incentive Agreement for a Supplemental Payment by the Company to the Grantee
with respect to the exercise of any Nonstatutory Stock Option or Stock
Appreciation Right. The Supplemental Payment shall be in the amount specified by
the Committee, which amount shall not exceed the amount necessary to pay the
federal and state income tax payable with respect to both the exercise of the
Nonstatutory Stock Option and/or Stock Appreciation Right and the receipt of the
Supplemental Payment, assuming the holder is taxed at either the maximum
effective income tax rate applicable thereto or at a lower tax rate as deemed
appropriate by the Committee. The Committee shall have the discretion to grant
Supplemental Payments that are payable solely in cash or Supplemental Payments
that are payable in cash, Common Stock, or a combination of both, as determined
by the Committee at the time of payment.

SECTION 3
PERFORMANCE SHARES AND PERFORMANCE UNITS


15



--------------------------------------------------------------------------------




        3.1   Performance Based Awards
        The Committee is authorized to grant Performance Shares and/or
Performance Units to selected Grantees who are Employees or Consultants. Each
grant of Performance Shares and/or Performance Units shall be evidenced by an
Incentive Agreement in such amounts and upon such terms as shall be determined
by the Committee. The Committee may make grants of Performance Shares and/or
Performance Units in such a manner that more than one Performance Period is in
progress concurrently. For each Performance Period, the Committee shall
establish the number of Performance Shares and/or Performance Units and their
contingent values which may vary depending on the degree to which performance
criteria established by the Committee are met.
        3.2   Performance Share or Performance Unit Award Terms
        (a)    Agreement.    The terms and conditions of each grant of
Performance Share and/or Performance Unit Award shall be evidenced by an
Incentive Agreement that shall specify the
Performance Period(s), the Performance Criteria, the number of Performance
Shares or the number of Performance Units granted, and such other provisions as
the Committee shall determine.
        (b)    Transferability.    Except as provided in this Plan or an
Incentive Agreement, Performance Shares and/or Performance Units granted herein
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Performance Period established by
the Committee and specified in the Incentive Agreement (and, in the case of
Performance Units, until the date of delivery or other payment), and the
Performance Criteria have been met and confirmed by the Committee or upon
earlier satisfaction of any other conditions, as specified by the Committee, in
its sole discretion, and set forth in the Incentive Agreement or otherwise at
any time by the Committee. All rights with respect to the Performance Shares
and/or Performance Units granted to a Grantee under the Plan shall be available
during his lifetime only to such Grantee, except as otherwise provided in an
Incentive Agreement or at any time by the Committee.
        (c)    Other Restrictions.    The Committee shall impose such other
conditions and/or restrictions on any Performance Shares and/or Performance
Units granted pursuant to the Plan as it may deem advisable, including, without
limitation, a requirement that Grantees pay a stipulated purchase price for each
Performance Share or Performance Unit, restrictions based upon the achievement
of specific performance goals, time-based restrictions on vesting following the
attainment of the performance goals, time-based restrictions, and/or
restrictions under applicable laws or under the requirements of any stock
exchange or market upon which Shares are listed or traded, or holding
requirements or sale restrictions placed on Shares by the Company upon vesting
of such Performance Shares and/or Performance Units.
        To the extent deemed appropriate by the Committee, the Company may
retain the certificates representing Performance Shares in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such shares have been satisfied or lapse.


16



--------------------------------------------------------------------------------




        Except as otherwise provided in this Section 3, Shares covered by each
Performance Share Award shall become freely transferable by the Grantee after
all conditions and restrictions applicable to such shares have been satisfied or
lapse (including satisfaction of any applicable tax withholding obligations) at
the close of the Performance Period and after confirmation by the Committee (but
no later than 21/2 months following the end of the year that contains the close
of the Period of Restriction), or as soon as practicable thereafter. Performance
Units shall be paid in cash, Shares, or a combination of cash and Shares as the
Committee, in its sole discretion shall determine.
        (d)    Certificate Legend.    In addition to any legends placed on
certificates pursuant to Section 7.1(c), each certificate representing
Performance Shares granted pursuant to the Plan may bear a legend such as the
following or as otherwise determined by the Committee in its sole discretion:
        THE SALE OR TRANSFER OF SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE,
WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE 2013 LONG-TERM INCENTIVE PLAN, AND
IN THE ASSOCIATED INCENTIVE AGREEMENT. A COPY OF THE PLAN AND SUCH INCENTIVE
AGREEMENT MAY BE OBTAINED FROM ION GEOPHYSICAL CORPORATION.
        (e)    Voting Rights.    Unless otherwise determined by the Committee or
as otherwise set forth in a Grantee’s Incentive Agreement, to the extent
permitted or required by law, as determined by the Committee, Grantees holding
Performance Shares granted hereunder may be granted the right to exercise full
voting rights with respect to those shares during the Performance Period. A
Grantee shall have no voting rights with respect to any Performance Units
granted hereunder.
        (f)    Termination of Employment.    Each Incentive Agreement shall set
forth the extent to which the Grantee shall have the right to retain Performance
Shares and/or Performance Units following termination of the Grantee’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Incentive Agreement
entered into with each Grantee, need not be uniform among all Performance Shares
and/or Performance Units issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.
        (g)    Section 83(b) Election.    The Committee may provide in an
Incentive Agreement that the Award of Performance Shares is conditioned upon the
Grantee making or refraining from making an election with respect to the Award
under Section 83(b) of the Code. If a Grantee makes an election pursuant to
Section 83(b) of the Code concerning a Performance Share Award, the Grantee
shall be required to file promptly a copy of such election with the Company.
        (h)    Performance Criteria.    


17



--------------------------------------------------------------------------------




          (i)  The grant of Performance Shares shall be subject to such
conditions, restrictions and contingencies, as determined by the Committee.
         (ii)  The Committee may designate a grant of Performance Shares to any
Grantee as intended to qualify for the Performance-Based Exception. To the
extent required by Code section 162(m), any grant of Performance Shares so
designated shall be conditioned on the achievement of one or more performance
goals, subject to the following:
        (A)  The performance goals shall be based upon criteria in one or more
of the following categories: performance of the Company as a whole, performance
of a segment of the Company’s business, and individual performance. Performance
criteria for the Company shall relate to the achievement of predetermined
financial objectives for the Company and its Subsidiaries on a consolidated
basis. Performance criteria for a segment of the Company’s business shall relate
to the achievement of financial and operating objectives of the segment for
which the Grantee is accountable.
        (B)  Performance criteria shall include pre-tax or after-tax profit
levels, including: earnings per share, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization, net operating
profits after tax, and net income; total shareholder return; return on assets,
equity, capital or investment; cash flow and cash flow return on investment;
economic value added and economic profit; growth in earnings per share; levels
of operating expense and maintenance expense; or measures of customer
satisfaction and customer service, as determined from time to time including the
relative improvement therein.
        (C)  Individual performance criteria shall relate to a Grantee’s overall
performance, taking into account, among other measures of performance, the
attainment of individual goals and objectives. Performance goals may differ
among Grantees.
        (i)    Modification.    If the Committee determines, in its discretion
exercised in good faith, that the established performance measures or objectives
are no longer suitable to the Company’s objectives because of a change in the
Company’s business, operations, corporate structure, capital structure, or other
conditions the Committee deems to be appropriate, the Committee may modify the
performance measures and objectives to the extent it considers to be necessary.
However, if any Performance Shares are designated as intended to qualify for the
Performance-Based Exception, no such modification shall be made to the extent
the modification would otherwise cause the Performance Shares to not qualify for
the Performance-Based Exception.
        (j)    Payment.    The basis for payment of Performance Shares for a
given Performance Period shall be the achievement of those performance
objectives determined by the Committee at the beginning of the Performance
Period as specified in the Grantee’s Incentive Agreement. If minimum performance
is not achieved for a Performance Period, no payment shall be made and all
contingent rights shall cease. If minimum performance is achieved or exceeded,
the number


18



--------------------------------------------------------------------------------




of Performance Shares may be based on the degree to which actual performance
exceeded the pre-established minimum performance standards.
The amount of payment shall be determined by multiplying the number of
Performance Shares granted at the beginning of the Performance Period times the
final Performance Share value. Payments shall be made in cash or Common Stock in
the discretion of the Committee as specified in the Incentive Agreement.
        (k)    Special Rule for Covered Employees.    No later than the
ninetieth (90th) day following the beginning of a Performance Period (or 25% of
the Performance Period), the Committee shall establish performance goals
applicable to Performance Shares and/or Performance Units awarded to Covered
Employees in such a manner as shall permit payments with respect thereto to
qualify for the Performance-Based Exception, if applicable. If a Performance
Share granted to a Covered Employee is intended to comply with the
Performance-Based Exception, the Committee in establishing performance goals
shall comply with Treasury Regulation § 1.162-27(e)(2) (or its successor). As
soon as practicable following the Company’s determination of the Company’s
financial results for any Performance Period, the Committee shall certify in
writing: (i) whether the Company achieved its minimum performance for the
objectives for the Performance Period, (ii) the extent to which the Company
achieved its performance objectives for the Performance Period, (iii) any other
terms that are material to the grant of Performance Shares, and (iv) the
calculation of the payments, if any, to be paid to each Grantee for the
Performance Period.
        3.3   Supplemental Payment on Vesting of Performance Shares and/or
Performance Units
        The Committee, either at the time of grant or at the time of vesting of
Performance Shares and/or Performance Units, may provide for a Supplemental
Payment by the Company to the Grantee in an amount specified by the Committee,
which amount shall not exceed the amount necessary to pay the federal and state
income tax payable with respect to both the vesting of such Performance Shares
and/or Performance Units and receipt of the Supplemental Payment, assuming the
Grantee is taxed at either the maximum effective income tax rate applicable
thereto or at a lower tax rate as seemed appropriate by the Committee. The
Committee shall also have the discretion to grant Supplemental Payments that are
payable in Common Stock.

SECTION 4
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
        4.1   Grant of Restricted Stock or Restricted Stock Units
        Subject to the terms and provisions of the Plan, the Committee, at any
time and from time to time, may grant Restricted Stock and/or Restricted Stock
Units to Grantees in such amounts as the Committee shall determine. Restricted
Stock Units shall be similar to Restricted Stock except that no Shares are
actually awarded to the Grantee on the date of grant.


19



--------------------------------------------------------------------------------




        4.2   Restricted Stock Award or Restricted Stock Unit Award Terms
        (a)    Agreement.    The terms and conditions of each grant of
Restricted Stock Award and/or Restricted Stock Unit Award shall be evidenced by
an Incentive Agreement that shall specify the Period(s) of Restriction, the
number of shares of Restricted Stock or the number of Restricted Stock Units
granted, and such other provisions as the Committee shall determine. If not
otherwise designated in the applicable Incentive Agreement or determined by the
Committee, and subject to the provisions of the Plan regarding accelerated
vesting and termination, the Period of Restriction on each Restricted Stock
Award and/or Restricted Stock Unit Award under this Section 4 shall lapse with
respect to the number of Shares of the Restricted Stock Award or the number of
Restricted Stock Units on the following dates: (i) 33% of the Shares or units on
the first anniversary of the date of grant, (ii) 33% of the Shares or units on
the second anniversary of the date of grant, and (iii) the remaining Shares or
units on the third anniversary of the date of grant.
        (b)    Transferability.    Except as provided in this Plan or an
Incentive Agreement, Restricted Stock and/or Restricted Stock Units granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until the end of the applicable Period of Restriction (and in
the case of Restricted Stock Units until the date of delivery or other payment),
or upon earlier satisfaction of any other conditions, as specified by the
Committee, in its sole discretion, and set forth in the Incentive Agreement or
otherwise at any time by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Grantee under the
Plan shall be available during his lifetime only to such Grantee, except as
otherwise provided in an Incentive Agreement or at any time by the Committee.
        (c)    Other Restrictions.    The Committee shall impose such other
conditions and/or restrictions on any Restricted Stock or Restricted Stock Units
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Grantees pay a stipulated purchase price for each
Share of Restricted Stock or each Restricted Stock Unit, restrictions based upon
the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock or Restricted Stock Units.
        To the extent deemed appropriate by the Committee, the Company may
retain the certificates representing shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such shares have been satisfied or lapse.
        Except as otherwise provided in this Section 4, shares of Restricted
Stock covered by each Restricted Stock Award shall become freely transferable by
the Grantee after all conditions and restrictions applicable to such shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations) at the close of the Period of Restriction (but no later
than 21/2 months following the end of the year that contains the close of the
Period of Restriction), or as soon as practicable thereafter. Restricted Stock
Units shall be paid in cash, Shares, or a combination of cash and Shares as the
Committee, in its sole discretion shall determine.


20



--------------------------------------------------------------------------------




        (d)    Certificate Legend.    In addition to any legends placed on
certificates pursuant to Section 7.1(c), each certificate representing
Restricted Stock granted pursuant to the Plan may bear a legend such as the
following or as otherwise determined by the Committee in its sole discretion:
        THE SALE OR TRANSFER OF SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE,
WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE 2013 LONG-TERM INCENTIVE PLAN, AND
IN THE ASSOCIATED INCENTIVE AGREEMENT. A COPY OF THE PLAN AND SUCH INCENTIVE
AGREEMENT MAY BE OBTAINED FROM ION GEOPHYSICAL CORPORATION.
        (e)    Voting Rights.    Unless otherwise determined by the Committee or
as otherwise set forth in a Grantee’s Incentive Agreement, to the extent
permitted or required by law, as determined by the Committee, Grantees holding
shares of Restricted Stock granted hereunder may be granted the right to
exercise full voting rights with respect to those shares during the Period of
Restriction. A Grantee shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.
        (f)    Termination of Employment.    Each Incentive Agreement shall set
forth the extent to which the Grantee shall have the right to retain Restricted
Stock and/or Restricted Stock Units following termination of the Grantee’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Incentive Agreement
entered into with each Grantee, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination.
        (g)    Section 83(b) Election.    The Committee may provide in an
Incentive Agreement that the Award of Restricted Stock is conditioned upon the
Grantee making or refraining from making an election with respect to the Award
under Section 83(b) of the Code. If a Grantee makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Grantee shall
be required to file promptly a copy of such election with the Company.
        4.3   Supplemental Payment on Vesting of Restricted Stock and Restricted
Stock Units
        The Committee, either at the time of grant or at the time of vesting of
Restricted Stock or Restricted Stock Units, may provide for a Supplemental
Payment by the Company to the Grantee in an amount specified by the Committee,
which amount shall not exceed the amount necessary to pay the federal and state
income tax payable with respect to both the vesting of such Restricted Stock or
Restricted Stock Units and receipt of the Supplemental Payment, assuming the
Grantee is taxed at either the maximum effective income tax rate applicable
thereto or at a lower tax rate as seemed appropriate by the Committee. The
Committee shall also have the discretion to grant Supplemental Payments that are
payable in Common Stock.
SECTION 5


21



--------------------------------------------------------------------------------




OTHER STOCK-BASED AWARDS
        5.1   Grant of Other Stock-Based Awards
        Other Stock-Based Awards may be awarded by the Committee to selected
Grantees that are denominated or payable in, valued in whole or in part by
reference to, or otherwise related to, Shares of Common Stock, as deemed by the
Committee to be consistent with the purposes of the Plan and the goals of the
Company. Other types of Stock-Based Awards include, without limitation, Deferred
Stock, purchase rights, convertible or exchangeable debentures, other rights
convertible into Shares, Incentive Awards valued by reference to the value of
securities of or the performance of a specified Subsidiary, division or
department, and settlement in cancellation of rights of any person with a vested
interest in any other plan, fund, program or arrangement that is or was
sponsored, maintained or participated in by the Company or any Parent or
Subsidiary. As is the case with other Incentive Awards, Other Stock-Based Awards
may be awarded either alone or in addition to or in tandem with any other
Incentive Awards.
        5.2   Other Stock-Based Award Terms
        (a)    Agreement.    The terms and conditions of each grant of an Other
Stock-Based Award shall be evidenced by an Incentive Agreement.
        (b)    Purchase Price.    Except to the extent that an Other Stock-Based
Award is granted in substitution for an outstanding Incentive Award or is
delivered upon exercise of a Stock Option, the amount of consideration required
to be received by the Company shall be either (i) no consideration other than
services actually rendered (in the case of authorized and unissued shares) or to
be rendered, or (ii) in the case of an Other Stock-Based Award in the nature of
a purchase right, consideration (other than services rendered or to be rendered)
at least equal to 50% of the Fair Market Value of the Shares covered by such
grant on the date of grant (or such percentage higher than 50% that is required
by any applicable tax or securities law).
        (c)    Performance Criteria and Other Terms.    In its discretion, the
Committee may specify such criteria, periods or goals for vesting in Other
Stock-Based Awards and payment thereof to the Grantee as it shall determine; and
the extent to which such criteria, periods or goals have been met shall be
determined by the Committee. All terms and conditions of Other Stock-Based
Awards shall be determined by the Committee and set forth in the Incentive
Agreement. The Committee may also provide for a Supplemental Payment similar to
such payment as described in Section 4.3.
        (d)    Payment.    Other Stock-Based Awards may be paid in Shares of
Common Stock or other consideration related to such Shares, in a single payment
or in installments on such dates as determined by the Committee, all as
specified in the Incentive Agreement.
        (e)    Dividends.    The Grantee of an Other Stock-Based Award may be
entitled to receive, currently or on a deferred basis, dividends or dividend
equivalents with respect to the number of Shares covered by the Other
Stock-Based Award, as determined by the Committee and set forth in the Incentive
Agreement. The Committee may also provide in the Incentive Agreement that


22



--------------------------------------------------------------------------------




such amounts (if any) shall be deemed to have been reinvested in additional
Shares of Common Stock.

SECTION 6
PROVISIONS RELATING TO NON-EMPLOYEE DIRECTOR AWARDS
        6.1   Generally
        Awards under this Section 6 shall be made only to Non-Employee Directors
and such awards shall be evidenced by a written or electronic agreement entered
into between the Company and the Grantee setting forth the terms and conditions
pursuant to which an Incentive Award is granted under the Plan.
        6.2   Grants
        (a)    Time of Initial Award.    Subject to Section 6.2(c), if any
person who is not, immediately prior to his appointment or election, an officer
or employee of the Company shall become a Non-Employee Director of the Company,
the Company may grant to such person (without any action by the Board or
Committee) Restricted Stock or Restricted Stock Units under the Plan
representing the number of shares of Common Stock designated from time to time
by the Governance Committee of the Board. The date of grant of each such award
shall be as provided by the policies of the Company then in effect, or such
other date as the Governance Committee shall designate from time to time.
        (b)    Subsequent Annual Awards.    Subject to Section 6.2(c), during
the term of this Plan, each Non-Employee Director may be granted (without any
action by the Committee or the Board) under the Plan the number of shares of
Restricted Stock or Restricted Stock Units to be designated from time to time by
the Governance Committee of the Board. The date of grant of each such award
shall be as provided by the policies of the Company then in effect, or such
other date as the Governance Committee shall designate from time to time.
        (c)    Maximum Number of Options/Shares.    Grants pursuant to this
Section 6.2 that would otherwise exceed the maximum number of Shares or
limitations under Section 1.4 shall be prorated within such limitation.
        6.3    Restriction and Vesting Period.    Unless otherwise designated in
the applicable Incentive Agreement or unless otherwise designated by the
Governance Committee of the Board from time to time, and subject to Sections 6.4
and 6.5, each award of Restricted Stock or Restricted Stock Units granted under
Section 6.2(a) shall become vested as to one-third of the total number of Shares
subject thereto on each of the following dates: (i) the first anniversary of the
date of grant, (ii) the second anniversary of the date of grant, and (iii) the
third anniversary of the date of grant. Unless otherwise designated in the
applicable Incentive Agreement or unless otherwise designated by the Governance
Committee of the Board from time to time, and subject to Sections 6.4 and 6.5,
each award of Restricted Stock or Restricted Stock Units granted under


23



--------------------------------------------------------------------------------




Section 6.2(b) shall become vested as to 100% of the total number of Shares
subject thereto on the first anniversary of the date of grant.
        6.4    Termination of Directorship.    If a Non-Employee Director’s
services as a member of the Board terminate for any reason other than upon or
because of a Corporate Event (as defined in Section 7.5(e)), any portion of an
award of Restricted Stock or Restricted Stock Units granted pursuant to this
Section 6 that is not then vested shall terminate. If a Non-Employee Director’s
services as a member of the Board terminate upon or because of a Corporate
Event, an award of Restricted Stock or Restricted Stock Units granted pursuant
to this Section 6 and then held by such participant may (as provided in or
pursuant to Section 6.5) immediately become vested.
        6.5    Adjustments; Acceleration; Termination.    Awards of Restricted
Stock and Restricted Stock Units granted under this Section 6 will be subject to
adjustments, acceleration and termination as provided in Section 7.5, but only
to the extent that such adjustment and any Board or Committee action in respect
thereof in the case of a Corporate Event is effected pursuant to the terms of a
reorganization agreement approved by the stockholders of the Company or is
otherwise consistent with adjustments to the Restricted Stock or Restricted
Stock Units held by persons other than executive officers or Directors of the
Company (or, if there are none, consistent in respect of the underlying Shares,
with the effect on or rights offered to stockholders generally). To the extent
that any award of Restricted Stock or Restricted Stock Unit granted under this
Section 6 is not vested prior to a Corporate Event, and no provision is (or
consistent with the provisions of this Plan can be) made for the assumption,
conversion, substitution or exchange of the Restricted Stock or Restricted Stock
Units in the Corporate Event, the Restricted Stock or Restricted Stock Units
will terminate upon the consummation of the Corporate Event. The participant,
however, shall be entitled to the benefits of any alternative settlement of the
award of Restricted Stock or Restricted Stock Units in such circumstances, as
contemplated by Section 7.5.
        6.6    Non-Citizen Non-Employee Directors.    Notwithstanding anything
in Section 6.2 to the contrary, grants of Restricted Stock or Restricted Stock
Units to Non-Employee Directors who are non-citizens and non-residents of the
United States (a “Non-Citizen Non-Employee Director”) shall not be automatic and
shall be made only in accordance with this Section 6.6. Any Non-Citizen
Non-Employee Director shall either be granted the same Restricted Stock or
Restricted Stock Units by the Committee as are granted to Non-Employee Directors
pursuant to Section 6.2, or the Committee or the Board shall authorize the Board
of Directors of any Subsidiary to grant Restricted Stock or Restricted Stock
Units for the purpose and on terms and conditions that are substantially
equivalent to those provided in Section 6.2; provided, however, that the Board,
Committee, or Board of Directors of a Subsidiary, as applicable, may determine
that one or more grants of such Restricted Stock or Restricted Stock Units to a
Non-Citizen Non-Employee Director shall be on terms that are more restrictive to
the Director than the terms set forth above in this Section 6 with respect to
Non-Employee Director Restricted Stock or Restricted Stock Unit grants generally
(for example, and without limitation, awards of Restricted Stock or Restricted
Stock Unit grants to a Non-Citizen Non-Employee Director may be granted with a
longer vesting schedule than the schedule contemplated by Section 6.3 or may be
granted


24



--------------------------------------------------------------------------------




with regard to a smaller number of Shares or units to reflect necessary tax
withholding or other issues applicable to the award to the Non-Citizen
Non-Employee Director).

SECTION 7
PROVISIONS RELATING TO PLAN PARTICIPATION
        7.1   Plan Conditions
        (a)    Incentive Agreement.    Each Grantee to whom an Incentive Award
is granted shall be required to enter into an Incentive Agreement with the
Company, in such a form as is provided by the Committee. The Incentive Agreement
shall contain specific terms as determined by the Committee, in its discretion,
with respect to the Grantee’s particular Incentive Award. Such terms need not be
uniform among all Grantees or any similarly-situated Grantees. The Incentive
Agreement may include, without limitation, vesting, forfeiture and other
provisions particular to the particular Grantee’s Incentive Award, as well as,
for example, provisions to the effect that the Grantee (i) shall not disclose
any confidential information acquired during Employment with the Company,
(ii) shall abide by all the terms and conditions of the Plan and such other
terms and conditions as may be imposed by the Committee, (iii) shall not
interfere with the employment or other service of any employee, (iv) shall not
compete with the Company or become involved in a conflict of interest with the
interests of the Company, (v) shall forfeit an Incentive Award as determined by
the Committee (including if terminated for Cause), (vi) shall not be permitted
to make an election under Section 83(b) of the Code when applicable, and
(vii) shall be subject to any other agreement between the Grantee and the
Company regarding Shares that may be acquired under an Incentive Award
including, without limitation, a stockholders’ agreement or other agreement
restricting the transferability of Shares by Grantee. An Incentive Agreement
shall include such terms and conditions as are determined by the Committee, in
its discretion, to be appropriate with respect to any individual Grantee. The
Incentive Agreement shall be acknowledged electronically or in writing by the
Grantee to whom the Incentive Award is made and by an Authorized Officer.
        (b)    No Right to Employment.    Nothing in the Plan or any instrument
executed pursuant to the Plan shall create any Employment rights or right to
serve on the Board (including without limitation, rights to continued Employment
or to continue to provide services as a Director or Consultant) by any Grantee
or affect the right of the Company to terminate the Employment or services of
any Grantee at any time without regard to the existence of the Plan.
        (c)    Securities Requirements.    The Company shall be under no
obligation to effect the registration pursuant to the Securities Act of 1933 of
any Shares of Common Stock to be issued hereunder or to effect similar
compliance under any state laws. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates evidencing Shares pursuant to the Plan unless and until the
Company is advised by its counsel that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities, and the requirements of any securities exchange or
national quotation system on which Shares are traded or quoted. The Committee
may require, as


25



--------------------------------------------------------------------------------




a condition of the issuance and delivery of certificates evidencing Shares of
Common Stock pursuant to the terms hereof, that the recipient of such Shares
make such covenants, agreements and representations, and that such certificates
bear such legends, as the Committee, in its discretion, deems necessary or
desirable.
        If the Shares issuable on exercise of an Incentive Award are not
registered under the Securities Act of 1933, the Company may imprint on the
certificate for such Shares the following legend or any other legend which
counsel for the Company considers necessary or advisable to comply with the
Securities Act of 1933:
        THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON
RECEIPT BY THE CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION, IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION, THAT
REGISTRATION IS NOT REQUIRED FOR SUCH SALE OR TRANSFER.
        7.2   Transferability
        Incentive Awards granted under the Plan shall not be transferable or
assignable, pledged, or otherwise encumbered other than by will or the laws of
descent and distribution. However, with respect to Incentive Awards that are not
Incentive Stock Options, the Committee may, in its discretion, authorize all or
a portion of the Incentive Award to be granted on terms which permit transfer by
the Grantee to (i) the members of the Grantee’s Immediate Family, (ii) a trust
or trusts for the exclusive benefit of Immediate Family members, (iii) a
partnership in which Immediate Family members are the only partners, (iv) any
other entity owned solely by Immediate Family members, or (v) pursuant to a
domestic relations order that would qualify under Code Section 414(p); provided
that (A) the Incentive Agreement pursuant to which such Incentive Award is
granted must expressly provide for transferability in a manner consistent with
this Section 7.2, (B) the actual transfer must be approved in advance by the
Committee, and (C) subsequent transfers of transferred Incentive Awards shall be
prohibited except in accordance with the first sentence of this Section.
Following any permitted transfer, the Incentive Award shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that the term “Grantee” (subject to the immediately
succeeding paragraph) shall be deemed to refer to the transferee. The events of
termination of employment, as set out in Section 7.6 and in the Incentive
Agreement, shall continue to be applied with respect to the original Grantee,
and the Incentive Award shall be exercisable by the transferee only to the
extent, and for the periods, specified in the Incentive Agreement.
        Except as may otherwise be permitted under the Code, in the event of a
permitted transfer of a Nonstatutory Stock Option hereunder, the original
Grantee shall remain subject to withholding taxes upon exercise. In addition,
the Company and the Committee shall have no obligation to provide any notices to
any Grantee or transferee thereof, including, for example,


26



--------------------------------------------------------------------------------




notice of the expiration of an Incentive Award following the original Grantee’s
termination of employment.
        The designation by a Grantee of a beneficiary of an Incentive Award
shall not constitute a transfer of the Incentive Award. No transfer by will or
by the laws of descent and distribution shall be effective to bind the Company
unless the Committee has been furnished with a copy of the deceased Grantee’s
enforceable will or such other evidence as the Committee deems necessary to
establish the validity of the transfer. Any attempted transfer in violation of
this Section 7.2 shall be void and ineffective. The Committee in its discretion
shall make all determinations under this Section 7.2.
        7.3   Rights as a Stockholder
        (a)    No Stockholder Rights.    Except as otherwise set forth in
Section 3 or Section 4, a Grantee of an Incentive Award (or a permitted
transferee of such Grantee) shall have no rights as a stockholder with respect
to any Shares of Common Stock until the issuance of a stock certificate for such
Shares.
        (b)    Representation of Ownership.    In the case of the exercise of an
Incentive Award by a person or estate acquiring the right to exercise such
Incentive Award by reason of the death or Disability of a Grantee, the Committee
may require reasonable evidence as to the ownership of such Incentive Award or
the authority of such person and may require such consents and releases of
taxing authorities as the Committee may deem advisable.
        7.4   Listing and Registration of Shares of Common Stock
        The exercise of any Incentive Award granted hereunder shall only be
effective at such time as counsel to the Company shall have determined that the
issuance and delivery of Shares of Common Stock pursuant to such exercise is in
compliance with all applicable laws, regulations of governmental authorities and
the requirements of any securities exchange or quotation system on which Shares
of Common Stock are traded or quoted. The Committee may, in its discretion,
elect to suspend the right to exercise any Incentive Award during any
Company-imposed employee “blackout” stock trading period that is necessary or
desirable to comply with requirements of such laws, regulations or requirements.
The Committee may also, in its discretion, elect to extend the period for
exercise of any Incentive Award to reflect any such “blackout” period. The
Committee may, in its discretion, defer the effectiveness of any exercise of an
Incentive Award in order to allow the issuance of Shares of Common Stock to be
made pursuant to registration or an exemption from registration or other methods
for compliance available under federal or state securities laws. The Committee
shall inform the Grantee in writing of its decision to defer the effectiveness
of the exercise of an Incentive Award.
        7.5   Change in Stock and Adjustments
        (a)    Changes in Law.    Subject to Section 7.7 (which only applies in
the event of a Change of Control), in the event of any change in applicable law
that warrants equitable adjustment because it interferes with the intended
operation of the Plan, then, if the Committee should


27



--------------------------------------------------------------------------------




determine, in its absolute discretion, that such change equitably requires an
adjustment in the number or kind of shares of stock or other securities or
property theretofore subject, or which may become subject, to issuance or
transfer under the Plan or in the terms and conditions of outstanding Incentive
Awards, such adjustment shall be made in accordance with such determination.
Such adjustments may include changes with respect to (i) the aggregate number of
Shares that may be issued under the Plan, (ii) the number of Shares subject to
Incentive Awards, (iii) the price per Share for outstanding Incentive Awards,
and/or (iv) Performance Period and/or Performance Criteria for outstanding
Incentive Awards. Any adjustment under this paragraph of an outstanding
Incentive Stock Option shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code unless
otherwise agreed to by the Grantee in writing. The Committee shall give notice
to each applicable Grantee of such adjustment, which shall be effective and
binding.
        (b)    Exercise of Corporate Powers.    The existence of the Plan or
outstanding Incentive Awards hereunder shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, re-capitalizations, reorganizations or other changes in the
Company’s capital structure or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding whether
of a similar character or otherwise.
        (c)    Recapitalization of the Company.    Subject to Section 7.7 (which
only applies in the event of a Change in Control), in the event that the
Committee shall determine that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
re-capitalization, stock split, reverse stock split, rights offering,
reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other similar corporate
transaction or event (whether related to a Change in Control or not) affects the
Common Stock such that an adjustment is determined by the Committee to be
appropriate to prevent the dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it deems equitable, adjust any or all of (i) the number of
shares and type of Common Stock (or the securities or property) which thereafter
may be made the subject of Incentive Awards, (ii) the number of shares and type
of Common Stock (or other securities or property) subject to outstanding
Incentive Awards, (iii) the number of shares and type of Common Stock (or other
securities or property) subject to the annual per-individual limitation under
Section 1.4 of the Plan, (iv) the Option Price of each outstanding Incentive
Award, and (v) the number of or Option Price of Shares of Common Stock then
subject to outstanding SARs previously granted and unexercised under the Plan,
to the end that the same proportion of the Company’s issued and outstanding
shares of Common Stock in each instance shall remain subject to exercise at the
same aggregate Option Price; provided, however, that the number of Shares of
Common Stock (or other securities or property) subject to any Incentive Award
shall always be a whole number. In lieu of the foregoing, if deemed appropriate,
the Committee may make provision for a cash payment to the holder of an
outstanding Incentive


28



--------------------------------------------------------------------------------




Award. Notwithstanding the foregoing, no such adjustment or cash payment shall
be made or authorized to the extent that such adjustment or cash payment would
cause the Plan or any Stock Option to violate Section 422 of the Code. Such
adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject.
        Upon the occurrence of any such adjustment or cash payment, the Company
shall provide notice to each affected Grantee of its computation of such
adjustment or cash payment, which shall be conclusive and shall be binding upon
each such Grantee.
        (d)    Issue of Common Stock by the Company.    Except as otherwise
provided in this Section 7.5 and subject to Section 7.7 in the event of a Change
in Control, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon any conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of, or Fair Market Value of, any Incentive Awards then
outstanding under previously granted Incentive Awards.
        (e)    Assumption of Incentive Awards by a Successor.    Unless
otherwise determined by the Committee in its discretion pursuant to the next
paragraph, but subject to the accelerated vesting and other provisions of
Section 7.7 that apply in the event of a Change in Control, in the event of a
Corporate Event (defined below), each Grantee shall be entitled to receive, in
lieu of the number of Shares subject to Incentive Awards, such shares of capital
stock (or other securities or property) as may be issuable or payable with
respect to or in exchange for the number of Shares which Grantee would have
received had he exercised the Incentive Award immediately prior to such
Corporate Event, together with any adjustments (including, without limitation,
adjustments to the Option Price and the number of Shares issuable on exercise of
outstanding Stock Options). A “Corporate Event” means any of the following:
(i) a dissolution or liquidation of the Company, (ii) a sale of all or
substantially all of the Company’s assets, or (iii) a merger, consolidation or
combination involving the Company (other than a merger, consolidation or
combination (A) in which the Company is the continuing or surviving corporation
and (B) which does not result in the outstanding Shares being converted into or
exchanged for different securities, cash or other property, or any combination
thereof). The Committee shall take whatever other action it deems appropriate to
preserve the rights of Grantees holding outstanding Incentive Awards.
        Subject to the accelerated vesting and other provisions of Section 7.7
that apply in the event of a Change in Control, in the event of a Corporate
Event, the Committee in its discretion shall have the right and power to:
          (i)  cancel, effective immediately prior to the occurrence of the
Corporate Event, each outstanding Incentive Award (whether or not then
exercisable) and, in full consideration of such cancellation, pay to the Grantee
an amount in cash equal to the excess of (A) the value, as determined by the
Committee, of the property (including cash) received by the holders of Common
Stock as a result of such Corporate Event over (B) the exercise price of such
Incentive Award, if any; or


29



--------------------------------------------------------------------------------




         (ii)  provide for the exchange or substitution of each Incentive Award
outstanding immediately prior to such Corporate Event (whether or not then
exercisable) for another award with respect to the Common Stock or other
property for which such Incentive Award is exchangeable and, incident thereto,
make an equitable adjustment as determined by the Committee, in its discretion,
in the exercise price of the Incentive Award, if any, or in the number of Shares
or amount of property (including cash) subject to the Incentive Award; or
        (iii)  provide for the assumption of the Plan and such outstanding
Incentive Awards by the surviving entity or its parent.
        The Committee, in its discretion, shall have the authority to take
whatever action it deems to be necessary or appropriate to effectuate the
provisions of this Subsection (e).
        7.6   Termination of Employment, Death, Disability and Retirement
        (a)    Termination of Relationship.    Unless otherwise expressly
provided in the Grantee’s Incentive Agreement, if the Grantee’s Employment or
services as a Director or Consultant is terminated for any reason other than due
to his death, Disability, Retirement, or for Cause, any non-vested portion of
any Stock Option or other applicable Incentive Award at the time of such
termination shall automatically expire and terminate and no further vesting
shall occur after the termination date. In such event, except as otherwise
expressly provided in his Incentive Agreement, the Grantee shall be entitled to
exercise his rights only with respect to the portion of the Incentive Award that
was vested as of the effective date of his termination of Employment or service.
In such event, except as otherwise expressly provided in his Incentive
Agreement, the Grantee shall be entitled to exercise his vested Stock Options
for a period that shall end on the earlier of (i) the expiration date set forth
in the Incentive Agreement for such Incentive Award and (ii) three (3) months
after the effective date of his termination of Employment or service.
        (b)    Termination for Cause.    Unless otherwise expressly provided in
the Grantee’s Incentive Agreement, in the event of the termination of a
Grantee’s Employment, or service as a Consultant or Director, for Cause, all
vested and non-vested Stock Options and other Incentive Awards (other than
vested Restricted Stock or vested Restricted Stock Units) granted to such
Grantee shall immediately expire, and shall not be exercisable to any extent, as
of 12:01 a.m., Houston, Texas time, on the date of such termination of
Employment or service for cause.
        (c)    Retirement.    Unless otherwise expressly provided in the
Grantee’s Incentive Agreement, upon the termination of Employment due to the
Retirement (as defined in Section 1.2) of any Employee who is a Grantee:
          (i)  all of his Stock Options and Stock Appreciation Rights then
outstanding shall become 100% vested and immediately and fully exercisable until
the earlier of (A) the expiration date set forth in the Incentive Agreement for
such Incentive Award and (B) the expiration of twelve (12) months after the
effective date of his termination of Employment due to his Retirement (in the
case of any Incentive Award other than an


30



--------------------------------------------------------------------------------




Incentive Stock Option) or three (3) months after the effective date of his
termination of Employment due to his Retirement (in the case of an Incentive
Stock Option); and
         (ii)  all of the restrictions and conditions of any of his Other
Stock-Based Awards then outstanding shall be deemed satisfied, and the Period of
Restriction with respect thereto shall be deemed to have expired, and each such
Incentive Award shall thereupon become free of all restrictions and fully
vested.
        (d)    Disability or Death.    Unless otherwise expressly provided in
the Grantee’s Incentive Agreement, upon the termination of Employment or service
as a Director due to the Disability or death of any Employee or Non-Employee
Director who is a Grantee:
          (i)  all of his Stock Options and Stock Appreciation Rights then
outstanding shall become 100% vested and immediately and fully exercisable until
the earlier of (A) the expiration date set forth in the Incentive Agreement for
such Incentive Award and (B) the expiration of twelve (12) months after the
effective date of his termination of Employment or service due to his Disability
or death;
         (ii)  any Period of Restriction with respect to any of his Restricted
Stock or Restricted Stock Units shall be deemed to have expired and all
restrictions imposed on Restricted Stock or Restricted Stock Units shall lapse,
and each such Incentive Award shall thereupon become free of all restrictions
and fully vested; and
        (iii)  all of the restrictions and conditions of any of his Other
Stock-Based Awards then outstanding shall be deemed satisfied, and the Period of
Restriction with respect thereto shall be deemed to have expired, and each such
Incentive Award shall thereupon become free of all restrictions and fully
vested.
        In the case of any vested Incentive Stock Option held by an Employee
following termination of Employment, notwithstanding the definition of
“Disability” in Section 1.2, whether the Employee has incurred a “Disability”
for purposes of determining the length of the Option exercise period following
termination of Employment under this Subsection (d) shall be determined by
reference to Section 22(e)(3) of the Code to the extent required by
Section 422(c)(6) of the Code. The Committee shall determine whether a
Disability for purposes of this Subsection (d) has occurred.
        (e)    Continuation.    Subject to the conditions and limitations of the
Plan and applicable law and regulation, in the event that a Grantee ceases to be
an Employee or Consultant, as applicable, for whatever reason, the Committee and
Grantee may mutually agree with respect to any outstanding Option or other
Incentive Award then held by the Grantee (i) for an acceleration or other
adjustment in any vesting schedule applicable to the Incentive Award, (ii) for a
continuation of the exercise period following termination for a longer period
than is otherwise provided under such Incentive Award, or (iii) to any other
change in the terms and conditions of the Incentive Award. In the event of any
such change to an outstanding Incentive Award, a written or electronic amendment
to the Grantee’s Incentive Agreement shall be required.


31



--------------------------------------------------------------------------------




        7.7   Change in Control
        In the event of a Change in Control (as defined below), the following
actions shall automatically occur as of the day immediately preceding the
effective date of the Change in Control unless expressly provided otherwise in
the Grantee’s Incentive Agreement or otherwise designated in advance by the
Committee:
        (a)   all of the Stock Options and Stock Appreciation Rights then
outstanding shall become 100% vested and immediately and fully exercisable;
        (b)   any Period of Restriction with respect to any Restricted Stock or
Restricted Stock Unit shall be deemed to have expired and all restrictions
imposed on Restricted Stock or Restricted Stock Units shall lapse, and thus each
such Incentive Award shall become free of all restrictions and fully vested;
        (c)   all of the restrictions and conditions of any Other Stock-Based
Awards then outstanding shall be deemed satisfied, and the Period of Restriction
with respect thereto shall be deemed to have expired, and thus each such
Incentive Award shall become free of all restrictions and fully vested;
        (d)   all of the Restricted Stock, Restricted Stock Units and any Other
Stock-Based Awards shall become fully vested, deemed earned in full, and
promptly paid within thirty (30) days to the affected Grantees without regard to
payment schedules and notwithstanding that the applicable performance cycle,
retention cycle or other restrictions and conditions have not been completed or
satisfied; and
        (e)   all of the Incentive Awards subject to Performance Periods and/or
Performance Criteria shall become fully vested at the higher of the current
performance level or the Target Level, deemed earned in full, and promptly paid
within two and a half (21/2) months to the affected Grantees without regard to
payment schedules and notwithstanding that the applicable performance cycle,
retention cycle or other restrictions and conditions have not been completed or
satisfied.
        Notwithstanding any other provision of this Plan, unless otherwise
expressly provided in the Grantee’s Incentive Agreement, the provisions of this
Section 7.7 may not be terminated, amended, or modified to adversely affect any
Incentive Award theretofore granted under the Plan without the prior written or
electronic consent of the Grantee with respect to his outstanding Incentive
Awards.
        For all purposes of this Plan, a “Change in Control” of the Company
means the occurrence of any one or more of the following events:
        (A)  The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 40% or more of either (i) the then outstanding shares of common
stock of the Company (the


32



--------------------------------------------------------------------------------




“Outstanding Company Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company or any Subsidiary,
(ii) any acquisition by the Company or any Subsidiary or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (iii) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a “Merger”), if, following such Merger, the conditions described in
clauses (i) and (ii) of Section 7.7(c) are satisfied;
        (B)  Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (a solicitation by any person or group of persons for the
purpose of opposing a solicitation of proxies or consents by the Board with
respect to the election or removal of Directors at any annual or special meeting
of stockholders) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
        (C)  Consummation of a Merger, unless immediately following such Merger,
(i) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to Merger beneficially own, directly or indirectly,
more than 50% of the common stock of the corporation resulting from such Merger
(or its parent corporation) in substantially the same proportions as their
ownership of Outstanding Company Voting Securities immediately prior to such
Merger and (ii) at least a majority of the members of the board of directors of
the corporation resulting from such Merger (or its parent corporation) were
members of the Incumbent Board at the time of the execution of the initial
agreement providing for such Merger; or
        (D)  The sale or other disposition of all or substantially all of the
assets of the Company.


        7.8   Exchange of Incentive Awards
        The Committee may, in its discretion, permit any Grantee to surrender
outstanding Incentive Awards in order to exercise or realize his rights under
other Incentive Awards or in exchange for the grant of new Incentive Awards, or
require holders of Incentive Awards to surrender


33



--------------------------------------------------------------------------------




outstanding Incentive Awards (or comparable rights under other plans or
arrangements) as a condition precedent to the grant of new Incentive Awards.

SECTION 8
GENERAL
        8.1   Effective Date and Grant Period
        The second amendment and restatement of the Plan is adopted by the Board
effective as of February 6, 2017. No Incentive Award that is an Incentive Stock
Option shall be granted under the Plan after ten (10) years from the Effective
Date. Unless sooner terminated by action of the Board, this Plan will terminate
at 5:00 p.m. Houston, Texas time, on May 21, 2023. Incentive Awards under this
Plan may not be granted after that date, but any Incentive Award duly granted
before that date will continue to be effective in accordance with its terms and
conditions.
        8.2   Funding and Liability of Company
        No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets. In addition, the Company shall not be required to
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for
purposes of the Plan. Although bookkeeping accounts may be established with
respect to Grantees who are entitled to cash, Common Stock or rights thereto
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto. The Plan
shall not be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto. Any liability or obligation of the Company to any Grantee
with respect to an Incentive Award shall be based solely upon any contractual
obligations that may be created by this Plan and any Incentive Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company,
the Board nor the Committee shall be required to give any security or bond for
the performance of any obligation that may be created by the Plan.
        8.3   Withholding Taxes
        (a)    Tax Withholding.    The Company shall have the power and the
right to deduct or withhold, or require a Grantee to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan or an Incentive Award hereunder.
        (b)    Share Withholding.    With respect to tax withholding required
upon the exercise of Stock Options or SARs, or upon any other taxable event
arising as a result of any Incentive


34



--------------------------------------------------------------------------------




Awards, Grantees may elect, subject to the approval of the Committee in its
discretion, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares or Units having a Fair Market Value on the
date the tax is to be determined up to the maximum withholding tax which could
be imposed on the transaction or such other applicable withholding rate allowed
by the Company and applicable law. All such elections shall be made in
electronically or writing, acknowledged by the Grantee, and shall be subject to
any restrictions or limitations that the Committee, in its discretion, deems
appropriate.
        8.4   No Guarantee of Tax Consequences
        Neither the Company nor the Committee makes any commitment or guarantee
that any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder.
        8.5   Designation of Beneficiary by Grantee
        Incentive Awards under the Plan will be subject to a beneficiary
election filed with the Company. The election will be filed with, and subject to
all rules defined by, the Company and will apply to all Incentive Awards under
the Plan. In the absence of any such designation, benefits remaining unpaid at
the Grantee’s death shall be paid to the Grantee’s estate.
        8.6   Amendment and Termination
        The Board shall have the power and authority to terminate or amend the
Plan at any time. No termination, amendment, or modification of the Plan shall
adversely affect in any material way any outstanding Incentive Award previously
granted to a Grantee under the Plan, without the written or electronic consent
of such Grantee or other designated holder of such Incentive Award.
        In addition, to the extent that the Committee determines that (a) the
listing or qualification requirements of any national securities exchange or
quotation system on which the Company’s Common Stock is then listed or quoted,
if applicable, or (b) the Code (or regulations promulgated thereunder), require
stockholder approval in order to maintain compliance with such listing or
quotation system requirements or to maintain any favorable tax advantages or
qualifications, then the Plan shall not be amended in such respect without
approval of the Company’s stockholders.
        8.7   Governmental Entities and Securities Exchanges
        The granting of Incentive Awards and the issuance of Shares under the
Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required. Certificates evidencing shares of Common Stock delivered under
this Plan (to the extent that such shares are so evidenced) may be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules and regulations of the Securities and Exchange
Commission, any securities exchange or transaction reporting system upon which
the Common Stock is then listed or to which it is admitted for quotation, and
any applicable federal or state securities law, if applicable.


35



--------------------------------------------------------------------------------




The Committee may cause a legend or legends to be placed upon such certificates
(if any) to make appropriate reference to such restrictions.
        8.8   Successors to Company
        All obligations of the Company under the Plan with respect to Incentive
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
        8.9   Miscellaneous Provisions
        (a)   No Employee or Consultant, or other person shall have any claim or
right to be granted an Incentive Award under the Plan. Neither the Plan, nor any
action taken hereunder, shall be construed as giving any Employee, Director or
Consultant, any right to be retained in the Employment or other service of the
Company or any Parent or Subsidiary.
        (b)   By accepting any Incentive Award, each Grantee and each person
claiming by or through him shall be deemed to have indicated his acceptance of
the Plan.
        (c)   Performance-based awards granted under the Plan to a Grantee who
is subject to the Company’s Compensation Recoupment Policy, as may be amended
from time to time, may be reduced or subject to recoupment pursuant to the terms
and conditions of such policy.
        8.10 Severability
        In the event that any provision of this Plan shall be held illegal,
invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Plan, and the
Plan shall be construed and enforced as if the illegal, invalid, or
unenforceable provision was not included herein.
        8.11 Gender, Tense and Headings
        Whenever the context so requires, words of the masculine gender used
herein shall include the feminine and neuter, and words used in the singular
shall include the plural. Section headings as used herein are inserted solely
for convenience and reference and constitute no part of the interpretation or
construction of the Plan.
        8.12 Governing Law
The Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Texas without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States or
applicable provisions of the Delaware General Corporation Law.




36



--------------------------------------------------------------------------------




        8.13 Deferred Compensation
        This Plan and any Incentive Agreement issued under the Plan is intended
to meet the requirements of Section 409A of the Code and shall be administered
in a manner that is intended to meet those requirements and shall be construed
and interpreted in accordance with such intent. To the extent that an Incentive
Award or payment, or the settlement or deferral thereof, is subject to
Section 409A of the Code, except as the Board otherwise determines in writing,
the Incentive Award shall be granted, paid, settled or deferred in a manner that
will meet the requirements of Section 409A of the Code, including regulations or
other guidance issued with respect thereto, such that the grant, payment,
settlement or deferral shall not be subject to the excise tax applicable under
Section 409A of the Code. Any provision of this Plan or any Incentive Agreement
that would cause an Incentive Award or the payment, settlement or deferral
thereof to fail to satisfy Section 409A of the Code shall be amended (in a
manner that as closely as practicable achieves the original intent of this Plan
or the Incentive Agreement, as applicable) to comply with Section 409A of the
Code on a timely basis, which may be made on a retroactive basis, in accordance
with regulations and other guidance issued under Section 409A of the Code. In
the event the Plan allows for a deferral of compensation, the Plan is intended
to qualify for certain exemptions under Title I of ERISA provided for plans that
are unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly-compensated employees.




37

